 PEPPERELL MFG. CO.207PepperellManufacturing CompanyandTextileWorkers Union of AmericaAFL-CIO, CLC. Case10-CA-6819June 28, 1967DECISION AND ORDERBy MEMBERS FANNING, BROWN, AND ZAGORIAOn May 9, 1967, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action. as setforth in the attached Trial Examiner's Decision.Thereafter,Respondent filed exceptions to theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspower in connection with this case to athree-member panel.The Board has considered the entire record inthis case, including the record and decisions in Case10-RC-6214, The Trial Examiner's Decision, andRespondent's exceptions, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that Pepperell Manufacturing Company, Lin-dale, Georgia, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order. IIThe address and telephone number for Region 10,appearing at thebottom of the notice attached to the Trial Examiner's Decision, isamended to read: 730 Peachtree Street,N.E., Room 701,Atlanta, Geor-gia 30308,Telephone526-5741 -TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Representation Proceeding'CHARLES W. SCHNEIDER,Trial Examiner:Upon peti-tion for certification as collective-bargaining representa-tivefiledby TextileWorkersUnion of America,AFL-CIO, CLC,herein called the Union, the RegionalDirector for Region 10 of the Board on February 16,1965, approved a Stipulation for CertificationUpon Con-sent Election executed by Pepperell Manufacturing Com-pany, Lindale,Georgia, herein called the Respondent,and by the Union. The appropriate bargaining unit wasstipulated to be the unit set out hereinafter.An election pursuant to the stipulation was held onMarch 5, 1965, which the Union lost. Upon objections tothe conduct of the election filed by the Union, and afterhearing thereon, and over the opposition of the Respond-ent, the election was set aside by the Board on June 13,1966, and a second election directed.2 Pursuant thereto,a second election by secret ballot was conducted on Au-gust 4, 1966, under the direction and supervision of saidRegional Director, in which election the Union receiveda majority of the valid votes cast. The Respondent filedtimely objections to the election, in which it requestedthat theMarch 5, 1965, election be certified as ex-pressing the true wishes of the employees, or in the alter-native that the August 1966 election be set aside and anew election directed, and that in the event of dispute ahearing be held to resolve any substantial issues raised.On September 16, 1966, the Regional Director, after in-vestigation, issued a report on objections in which hefound the Respondent's objections without merit, andrecommended that they be overruled and that the Unionbe certified as bargaining representative of the employeesinvolved. Thereafter the Respondent filed timely excep-tions to the Regional Director's report on objections. OnJanuary 4, 1967, the Board issued its Decision and Cer-tification of Representative in which it found no "suffi-cient warrant for setting aside the election." Accordingly,the Board adopted the Regional Director's report andcertified the Union as the bargaining representative underthe Act.The Complaint CaseOn January 13, 1967, the Union filed the unfair laborpractice charge involved in the instant case, in which it al-leged that since on or about January 10, 1967, theRespondent had refused to bargain with the Union.On February 23, 1967, the General Counsel, by theRegional Director for Region 10, issued a complaint al-leging that the Respondent had committed unfair laborpractices in violation of Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the Act by refusing to bargain with theUnion upon request. In due course the Respondent filedits answer to the complaint in which certain allegations ofthe complaint were admitted and others denied.In its answer, the Respondent admits the following al-legationsof the complaint: (1) jurisdictional, (2) theUnion is a labor organization, and (3) the unit is ap-propriate. Respondent denies the allegations contained inparagraphs 7, 8, 9, 10, and 11 of the complaint wherein itis alleged that (1) the employees designated and selectedthe Union in the August 4, 1966, election as their bar-gaining representative, (2) the Board certified the Union,(3) the Union has been and is the representative of amajority of the employees in the appropriate unit, (4) theUnion requested Respondent on or about January 10,1967, to bargain collectively, and (5) the Respondent onor about that date and thereafter refused and continues torefuse to bargain collectively. Respondent further deniedeach and every allegation contained in paragraph 12 ofthe complaint, wherein it is alleged that Respondent com-mitted unfair labor practices.IOfficialnotice is taken of the representation proceeding, Case10-RC-6214 See Section 9(d) of the National Labor Relations Act2Pepperell Manufacturing Company,159 NLRB 291.166 NLRB No. 24 208DECISIONSOF NATIONALLABOR RELATIONS BOARDIn its answer,Respondent further alleges that theBoard improperly and unlawfully set aside the election ofMarch 5, 1965, in which a majority of the employeesvoted against the Union, that it improperly conducted asecond election, and that it failed to provide Respondentwith a hearing based on its filing of timely objections tothe second election.On March 21, 1967, counsel for the General Counselfiled a motion for summary judgment wherein he con-tends that the facts of the official record and other factssubmitted with the motion establish the allegations of thecomplaint as a matter of law, and that therefore there isno necessity for a hearing.On March 24,1967, I issued an Order to Show Causeon the motion for summary judgment,in which the partieswere directed to show cause on or before April 10, 1967,subsequently extended to April 24, as to whether or notthe motion for summary judgment should be granted. TheRespondent has filed a response to the motion.Ruling on Motion for Summary JudgmentThe Respondent opposes the General Counsel's mo-tion for summary judgment.The Respondent contendsthat the March 1965 election,which the Union lost, waserroneously set aside,and that the August 1966 electionshould have been nullified on the 'basis of the Respond-ent'sobjections,and that the certification is con-sequently invalid.Additionally the Respondent contendsthat it was improperly deprived of a hearing on its objec-tions to the August 1966 election, and urges that itsanswer to the complaint raises substantial and material is-sues of fact which cannot be resolved without a hearing.It has been seen that the questions as to the validity ofthe two elections,the merit of the Respondent's conten-tions with respect to each, and whether the Union shouldbe certified,were raised before and decided by the Boardin the representation proceeding.It is thus clear that theRespondent seeks to relitigate those issues here.This the Respondent may not do before the Trial Ex-aminer. It is established Board policy, in the absence ofnewly discovered or previously unavailable evidence, notto permit litigation before a Trial Examiner in a complaintcase of issues which were or could have been litigated ina prior related representation proceeding.3This policy isapplicable even though no formal hearing on objectionshas been provided by the Board.Such a hearing is not amatter of right unless substantial and material issues areraised.4And that there are no such issues has been effec-tively decided by the Board.The Trial Examiner has no authority to review theBoard's final dispositions of the representation issues orto question its conclusions made on the existing record.The Respondent is free, in exceptions to this Decision, torequest the Board to reconsider the determinations in therepresentation case, and,in the event of an unfavorablefinal order by the Board the Respondent may requestreview of the determinations in an appropriate court ofappeals. At this stage of the proceedings,however, absentnewly discovered evidence,the Board's disposition of the,3Collins& Aikman Corporation,160NLRB 1750,E-Z DaviesChevrolet,161 N LRB 1380;Metropolitan Life Insurance Company,163NLRB 579. SeePittsburgh Plate Glass Company v.N L R B ,313 U.S.146, 162.40 K. Van and Storage, Inc.,127 NLRB 1537, enfd.297 F 2d 74(C A. 5) And seeN.L.R.B.v. Air Control Products of St Petersburg,representation mattersis the law of the case and bindingon the Trial Examiner.No newly discovered or previ-ously unavailable evidence is offered by the Respondent.The refusal to bargain being established, as ishereinafter found,there are no issues litigable before aTrial Examiner,and therefore no matter requiring hear-ing.Accordingly,the General Counsel'smotion for sum-mary judgment is granted,and I hereby make the follow-ing further:FINDINGSI.THE BUSINESSOF THERESPONDENTRespondent is a Massachusetts corporation with an of-fice and place of business in Lindale,Georgia, where it isengaged in the manufacture and sale of textile products.During the year ending February 23, 1967, a representa-tiveperiod,Respondent sold and shipped productsvalued in excess of$50,000 from its plant at Lindale,Georgia, directly to customers located outside the Stateof Georgia.The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.It.THE LABOR ORGANIZATION INVOLVEDThe Unionis now, and has been at all times materialherein,a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.All production and maintenance employees of theRespondent at its Lindale,Georgia, plant,includingall plant clerical employees, but excluding all officeclerical employees, professional employees, techni-cal employees,guards and supervisors as defined inthe Act.On August 4, 1966, a majority of Respondent's em-ployees in the said unit selected the Union as their collec-tive-bargaining representative in a secret-ballot electionconducted under the supervision of the Regional Directorfor Region 10 of the National Labor Relations Board inCase l0-RC-6214.On January 4, 1967, the National Labor RelationsBoard, after consideration of Respondent's objections tothe above-described election, certified the Union as theexclusive collective-bargaining agent of the employees inthe said unit.At all times since on or about January 4, 1967, andcontinuously to the present, the Union has been therepresentative for the purpose of collective bargaining ofthe employees in the said unit, and, by virtue of Section9(a) of the Act, has been and is now the exclusiverepresentative of all the employees in said unit for thepurpose of collective bargaining with respect to rates ofInc, 335 F.2d 245, 249 (C A 5"If thereis nothing to hear, then ahearing is a senseless and useless formality" CfU S.RubberCo. v.N.L R.B,373 F 2d 602 (C.A. 5), wherethe court disagreed with theBoard's conclusion that the objections raised no issues requiring hearingThe courtis authorized to reverse the Board's conclusions if it deemsthem incorrect.The Trial Examiner is not PEPPERELL MFG. CO.209pay, wages, hours of employment, and other terms andconditions of employment.Under date of January 10, 1967, James Shea, interna-tional representative of the Union, wrote to G. HowardSmith, general manager of the Respondent, requesting ameeting for the purpose of negotiations concerning thecertified unit. There is no indication of any direct reply bytheRespondent.However, on January 17, 1967, theRespondent posted a notice to employees on its bulletinboard, in which it acknowledged receipt of the Union'sletter but stated its intention to seek court review of thevalidity of the certification.By this action the Respondent failed and refused to bar-gain collectively with the Union in violation of Section8(a)(5) of the Act and interfered with, restrained, andcoerced its employees in violation of Section 8(a)(1) ofthe Act.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.In order to insure that the employees will be accordedthe statutorily prescribed services of their selected bar-gaining agent for the period provided by law, it will berecommended that the effective period of the certificationshall begin on the date the Respondent commences tobargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit.5Upon the foregoing findings and conclusions and theentire record in the case, I recommend the following:maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 10, inwriting,within 20 days from receipt of this Decision,what steps it has taken to comply herewith.75Mar-Jac Poultry Company, Inc,136 NLRB 785,Commerce Com-panydibla Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600(C.A5);Burnett Construction Co.,149NLRB 1419, 1421, enfd.350 F 2d 57 (C A. 10).6 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Respon-dent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESORDERA.The effective period of the certification shall bedeemed to begin on the date the Respondent commencesto bargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit.B.Pepperell Manufacturing Company, Lindale, Geor-gia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with Textile Work-ersUnion of America, AFL-CIO, CLC, as the exclu-sivecollective-bargaining representative of the em-ployees in the following appropriate bargaining unit:All production and maintenance employees of theRespondent at its Lindale, Georgia, plant, includingall plant clerical employees, but excluding all officeclerical employees, professional employees, techni-cal employees, guards and supervisors as defined inthe Act.(b) Interferingwith the efforts of said Union tonegotiate for or represent the employees in said ap-propriate unit as the exclusive collective-bargainingrepresentative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with TextileWorkers Union of America, AFL-CIO, CLC, as the ex-clusive representative of the employees in the appropriateunit described above, with respect to rates of pay, wages,hours of work, and other terms and conditions of employ-ment, and embody in a signed agreement any understand-ing reached.(b)Post at its Lindale, Georgia, plant, copies of the at-tached notice marked "Appendix."6 Copies of saidnotice, on forms to be furnished by the Regional Directorfor Region 10, afterbeingduly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bePursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT refuse to bargain collectively withTextileWorkers Union of America, AFL-CIO,CLC, as the exclusive bargaining representative ofthe following employees:All production and maintenance employees atour Lindale, Georgia, plant, including all plantclerical employees, but excluding all office cleri-cal employees, professional employees, techni-calemployees, guards and supervisors asdefined in the Act.WE WILL NOT interfere with the efforts of saidUnion to negotiate for or represent the employees insaid appropriate unit as the exclusive collective-bar-gaining representative.WE WILL bargain collectively with the Union asthe exclusive representative of the employees, andif an understanding is reached we will sign a contractwith the Union.PEPPERELL MANUFACTURINGCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 528 PeachtreeSeventh Building, 50 Seventh Street, N.E., Atlanta,Georgia 30323, Telephone 526-5741.